UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7157



RAYMOND BILLY SIMS,

                                             Petitioner - Appellant,

          versus

EDWARD W. MURRAY, Director, Department of
Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-94-393-AM)


Submitted:   December 14, 1995            Decided:   January 11, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Raymond Billy Sims, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

Fed. R. Civ. P. 60(b) motion seeking review of the district court's

order denying relief on his 28 U.S.C. § 2254 (1988) motion. A deci-

sional change in law subsequent to the issuance of a final judgment

is not a proper basis for granting relief under Fed. R. Civ. P.
60(b)(5). Dowell v. State Farm Fire & Casualty Auto. Ins. Co., 993
F.2d 46, 48 (4th Cir. 1993). Also, Appellant has failed to show

that he has a meritorious claim or that this case presents the

extraordinary circumstances required to secure relief under Rule
60(b). See National Org. for Women v. Operation Rescue, 47 F.3d
667, 669 (4th Cir. 1995); McLawhorn v. John W. Daniel & Co. , 924
F.2d 535, 538 (4th Cir. 1991). Appellant has filed a "Motion to

Supplement the Record on Appeal." We construe this motion as a
motion to supplement his informal brief and grant the motion. How-

ever, we deny Appellant's motion to order transmission of the state

court records, deny a certificate of probable cause to appeal, and

dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2